UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5004


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES TYLER ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:01-cr-00263-JAB-4)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.       Ripley Rand,
United States Attorney, Sandra J. Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    Tyler    Allen     was     convicted          of    conspiracy    to

distribute cocaine base and cocaine hydrochloride, in violation

of 21 U.S.C. §§ 841(a), 846 (2006).                            Allen was sentenced to

seventy-eight months in prison, followed by a five-year term of

supervised release.         While on supervised release, Allen violated

two conditions of his supervised release.                           The district court

revoked Allen’s supervised release term and sentenced him to

thirty-six months in prison.             On appeal, Allen contends that the

district court erred in revoking his term of supervised release

because the only evidence supporting the revocation was a law

enforcement      officer’s      hearsay     testimony           identifying      Allen    as

having sold on several occasions a controlled substance to a

confidential informant.           We affirm.

              We review the district court's decision to revoke a

defendant's      supervised       release       for       an    abuse     of   discretion.

United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999).

The district court need only find a violation of a condition of

supervised      release    by   a   preponderance              of   the   evidence.       18

U.S.C. § 3583(e)(3) (2006); Johnson v. United States, 529 U.S.

694,    700    (2000).      The     factual      determinations            informing     the

district      court’s     conclusion      that        a    violation       occurred      are

reviewed for clear error.            United States v. Carothers, 337 F.3d

1017,   1019    (8th     Cir.   2003).      A    district           court’s    evidentiary

                                            2
rulings are reviewed for abuse of discretion and harmless error.

United States v. Johnson, 587 F.3d 625, 637 (4th Cir.), cert.

denied, 130 S. Ct. 2128 (2010).

     A defendant at a supervised release hearing is afforded a

limited right “to confront and cross-examine adverse witnesses.”

Morissey v. Brewer, 408 U.S. 471, 489 (1972).                        The defendant

must, pursuant to Federal Rule of Criminal Procedure 32.1(b),

have the opportunity at a revocation hearing “to question any

adverse witness, unless the court determines that the interest

of justice does not require the witness to appear.”                          Fed. R.

Crim.    P.    32.1(b)(2)(C).       Under    this    rule,   “the    court    should

apply a balancing test at the hearing itself when considering

the releasee’s asserted right to cross-examine witnesses” and

should “balance the person’s interest in the constitutionally

guaranteed right to confrontation against the government’s good

cause    for    denying     it.”     Fed.     R.     Crim.   P.     32.1    advisory

committee’s note (2002).

              Here,   the    district       court     admitted       over    Allen’s

objection hearsay evidence concerning a confidential informant’s

and a law enforcement official’s observations during controlled

purchases of narcotics, and their identification of Allen as the

person who sold the drugs.              In doing so, the district court

failed    to     assess,    under     Rule    32.1(b)(2)(C),          whether    the

admission      of   the   evidence   was     in     the   interest    of    justice.

                                        3
However, our review of the record convinces us that admission of

the hearsay evidence for purposes of assessing whether Allen

committed the charged violations was harmless.               The district

court had ample grounds for revoking Allen’s supervised release,

including Allen’s admissions during the execution of a search

warrant at his residence, which substantially corroborated the

hearsay   testimony     concerning   Allen’s   identification     and    drug

dealing efforts.       Thus, we find no reversible error.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4